07/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0050


                                      DA 21-0050
                                   _________________

IN RE: THE PARENTING OF:

P.H.R. and P.H.R,

      Minor Children,

MARLEN DELANO RUSSELL,
                                                                   ORDER
             Petitioner and Appellee,

      and

SARAH PATRICIA RUSSELL,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Leslie Halligan, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   July 21 2021